Citation Nr: 0627854	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-24 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to August 2, 2001, for 
the award of Dependency and Indemnity Compensation (DIC).

(The issues of whether Board decisions of March 1990 and 
March 1992 were clearly and unmistakably erroneous are the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945, to include a period of internment as a 
prisoner of war of the German government from August 1943 to 
May 1945.  He died in March 1988.  The appellant is his 
surviving spouse.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2003 rating decision rendered by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein DIC was awarded to the 
appellant as of August 2, 2001.  The appellant thereafter 
indicated disagreement with the assignment of that effective 
date.

During the course of her appeal, the appellant alleged that a 
March 1990 Board decision, in which service connection for 
the cause of the veteran's death was denied, and a March 1992 
Board decision, in which it was determined that claim for 
service connection for the cause of the veteran's death had 
not been reopened, were clearly and unmistakably erroneous.  
These matters are the subject of a separate appellate 
decision.


FINDING OF FACT

The appellant submitted an application for DIC that was 
received by VA on August 2, 2002.




CONCLUSION OF LAW

The criteria for an effective date prior to August 2, 2001, 
for the award of DIC have not been met.  38 C.F.R. § 3.114 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA with 
regard to the matter of whether an earlier effective date for 
the award of DIC can be granted, inasmuch as all of the 
evidence needed to adjudicate that claim is of record.

Legal criteria and analysis

Where DIC is awarded or increased pursuant to a liberalizing 
law or a liberalizing VA issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a) (2005).

If a claim is reviewed at the request of the claimant within 
one year from the effective date of the law or VA issue, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1) (2005).  

If a claim is reviewed at the request of a claimant more than 
one year after the effective date of a liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (2005).

The basic facts in the instant case are as follows.  The 
veteran, who was a prisoner of war of the German government 
while in service, died in March 1988, with arteriosclerotic 
heart disease identified as a factor that had contributed to 
his death.  A claim for service connection for the cause of 
the veteran's death was denied by the Board in March 1990.  
In March 1992, the Board again denied a claim for service 
connection for the cause of the veteran's death, by finding 
that new and material evidence had not been received by VA 
that would serve to reopen that claim.  No appeal was taken 
from that either determination, and each is final.  38 U.S.C. 
§ 7104 (West 2002).

On August 2, 2002, the RO received from the appellant a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Pension if 
Applicable).  In March 2003, the RO noted that, subsequent to 
the Board's denial of the appellant's claim in March 1992, 
regulations were amended to include ischemic 
(arteriosclerotic) heart disease as a presumptive condition 
for prisoners of war who had experienced localized edema 
during captivity.  The RO pointed out that the veteran had 
indicated that he had experienced swelling of the legs and/or 
feet while in captivity.  Service connection for 
arteriosclerotic heart disease was therefore found on the 
basis of this presumption; since the medical evidence 
established that the veteran's now service-connected 
arteriosclerosis was a contributory cause of death, service 
connection for the cause of death was appropriate.  An 
effective date of August 2, 2001, for the award of these 
benefits was assigned.

Under the applicable criteria, the earliest effective date 
that can be assigned for the award of benefits based on a 
change in law is one year prior to the date of receipt of the 
claim.  If the claim was received within one year from the 
date of the change, the effective date is the date of change.  
If the claim was received more than one year from the date of 
the change, the effective date is one year prior to the date 
of receipt of the claim.  

In the case of a veteran who is a former prisoner of war and 
who is detained or interned for not less than 30 days, the 
disease of beriberi including beriberi heart disease which 
became manifest to a degree of 10 percent or more after 
active service shall be considered to have been incurred in 
or aggravated by such service, notwithstanding that there is 
no record of such disease during the period of service.  
Effective August 24, 1993, 38 C.F.R. § 3.309(c) was amended 
by adding a note at the end stating that the term "beriberi 
heart disease" includes ischemic heart disease in a former 
prisoner of war who experienced localized edema during 
captivity.  59 Fed. Reg. 35,465 (1994).

In the instant case, the appellant was awarded an effective 
date one year prior to VA receipt of her claim; her claim was 
received on August 2, 2002, and she was assigned an effective 
date of August 2, 2001, for the DIC that was subsequently 
granted based on a change in the list of disabilities that 
may be presumed to have been incurred during service as a 
consequence of internment as a prisoner of war effective 
August 24, 1993.  Under the regulations discussed above, she 
has been assigned the earliest date that can be awarded. 

The Board notes that the appellant has, concomitant with the 
current appeal, alleged that the March 1990 and March 1992 
Board decisions were clearly and unmistakably erroneous.  
These allegations are inextricably intertwined with the 
decision in the instant case, in that a date prior to August 
2, 2001, could be assigned if the Board was to find that 
either one of those decisions was clearly and unmistakably 
erroneous, and specifically if they had failed to consider 
the provision that subsequently provided the basis for the 
RO's grant of DIC in March 2003.  That is, if the Board was 
to find that there was a provision in effect as of either 
March 1990 or March 1992 that would have allowed for ischemic 
heart disease to have been presumed to have been incurred 
during prisoner of war internment.  It would therefore 
follow, if such was the case, that the DIC application 
pending at that time would have been the application from 
which the effective date would have been computed.  The 
Board's decision with regard to these allegations, rendered 
separately, but simultaneously, with the decision herein, 
does not support any finding that either of the prior Board 
decisions contained clear and unmistakable error, and does 
not provide any basis for concluding that an effective date 
prior to August 2, 2001, could be assigned as a result 
thereof.

In brief, the evidence does not demonstrate that an effective 
date prior to August 2, 2001, can be assigned for the award 
of DIC benefits.  The appellant's claim, accordingly, fails.

ORDER

An effective date prior to August 2, 2001, for the award of 
DIC is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


